Case: 1:17-md-02804-DAP Doc #: 1564 Filed: 04/22/19 1 of 2. PageID #: 44358




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í89)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,414 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    Apr 22, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1564 Filed: 04/22/19 2 of 2. PageID #: 44359




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                  SCHEDULE CTOí89 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


MAINE
                                                                                   Opposed 4/19/19
  ME         1       19í00144      WALDO COUNTY v. PURDUE PHARMA LP et al
                                                                        Opposed 4/19/19
  ME         2       19í00143      CITY OF SACO v. PURDUE PHARMA LP et alOpposed 4/19/19
  ME         2       19í00146      CITY OF SANFORD v. PURDUE PHARMA LP et al

NORTH CAROLINA MIDDLE

                                   CITY OF GREENSBORO v.
  NCM        1       19í00383      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al
                                   LEE COUNTY v. AMERISOURCEBERGEN DRUG
  NCM        1       19í00384      CORPORATION et al
                                   SCOTLAND COUNTY v. AMERISOURCEBERGEN
  NCM        1       19í00385      DRUG CORPORATION et al

VIRGINIA EASTERN
                                                                                   Opposed 4/19/19
  VAE        2       19í00183      City of Chesapeake, Virginia v. Actavis, LLC et alOpposed 4/19/19
                                   Accomack County, Virginia v. Purdue Pharma, L.P. et
  VAE        2       19í00184      al                                               Opposed 4/19/19
  VAE        3       19í00242      Dinwiddie County, Virginia v. Purdue Pharma, L.P. et al
                                                                                   Opposed 4/19/19
                                   Northumberland County, Virginia v. Purdue Pharma
  VAE        3       19í00246      L.P. et al
